OPINION AND ORDER

On April 1, 2003, Respondent Stuart L. Lyon entered a plea of guilty pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970), to perjury in the first degree, a Class D felony, KRS 523.020, in Jefferson Circuit Court.1 SCR 3.166 provides that an attorney who pleads guilty or is convicted of a felony as defined in KRS 500.080 shall be automatically suspended from the practice of law. The period of suspension shall take effect automatically beginning on the day follow-*871mg the plea of guilty or finding of guilt by a judge or jury or upon the entry of judgment, whichever occurs first. SCR 3.166. KRS 523.020. Respondent, thus, was automatically suspended from the practice of law on April 2,2003.
Complainant Kentucky Bar Association (KBA) now requests an Order by this Court confirming the automatic temporary suspension of Lyon pursuant to SCR 3.166 until superseded by a subsequent order. The KBA also requests an order by this Court directing Lyon to comply with the provisions of SCR 3.390 and notify his clients of his temporary suspension from the practice of law.
Upon the foregoing facts and charges, it is ordered that the recommendation of the KBA be adopted. Therefore, it is ordered that:
1. Respondent Stuart L. Lyon be suspended from the practice of law, effective April 2, 2003, and shall continue until the entry of a superseding order by this Court, pursuant to SCR 3.166.
2. Pursuant to SCR 3.390, Respondent shall, within ten (10) days from the entry of this order, notify all clients in writing of his inability to represent them, notify all courts in which he has matters pending of his suspension from the practice of law, and furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
All concur.
ENTERED: August 21, 2003.
/s/ Joseph E. Lambert Chief Justice

. The case is styled Commonwealth v. Stuart L. Lyon, Jefferson Circuit Court Criminal Action No. 02-CR-0968.